Citation Nr: 9908130	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  98-00 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
September 1976 and from November 1977 to June 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Portland, Oregon Department of Veterans Affairs (VA) 
Regional Office (RO).

In his December 1997 VA Form 9, the veteran may have raised 
the issue of entitlement to education benefits.  This issue 
is referred to the RO for appropriate action. 


FINDING OF FACT

There is no competent evidence that hepatitis C, diagnosed 
seven years after the veteran's separation from his last 
period of active service, is of service origin or otherwise 
related to his military service.


CONCLUSION OF LAW

The claim for service connection for hepatitis C is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal that on the veteran's August 
1973 enlistment examination, his endocrine system was normal.  
There were no complaints or findings of hepatitis during his 
first period of active service.  The veteran underwent his 
separation examination in August 1976.  He reported that he 
had not had hepatitis; the endocrine system was noted to be 
normal.  

On the veteran's October 1977 entrance examination, the 
endocrine system was normal.  In July 1980, he was treated 
for bronchitis.  The veteran was treated at Fort Hood, Texas, 
in February 1981 for nausea and diarrhea; the assessment was 
viral syndrome.  In January 1982, the veteran complained of 
nausea, vomiting, and diarrhea for two days.  His temperature 
was 98 degrees.  The assessment was viral gastritis.  In 
March 1982 he reported vomiting and that he had had a chest 
cold for a month; the assessment was a cough.  The veteran 
had a cold in August 1982 at which time his temperature was 
99 degrees.  In September 1982 he complained of possible flu, 
stating that he had diarrhea the previous day but he denied 
chills, dizziness and other symptoms.  His temperature was 98 
degrees.  The assessment was diarrhea and a head cold.  In 
October 1983, the veteran reported on a health questionnaire 
for dental treatment that he had not had hepatitis or 
jaundice.  
In November 1983 at Fort Hood, Texas, the veteran reported 
that he had had headaches, coughing, pains, earaches, and 
vomiting.  His temperature was 99.4 degrees.  The assessment 
was viral syndrome. 

During the veteran's second period of active service, there 
were no complaints or findings of hepatitis or any complaints 
of fatigue.  The veteran underwent his separation examination 
in April 1984.  He reported that he had not had hepatitis and 
that he considered himself in good health except for a neck 
injury.  The examiner noted that the veteran had fallen on 
his head in March 1984 and that he had had a positive drug 
screen.  The endocrine system, abdomen and viscera were noted 
to be normal.  

The veteran's DD Form 214 from his second period of service 
reveals that he had taken a ten week chemical operations 
specialist course and that for over six years of service his 
primary military occupational specialty was nuclear, 
biological and chemical specialist.  The DD Form 214 also 
reflects that he was discharged under honorable conditions; 
that the separation authority was paragraph 14-12c, Army 
Regulation 635-200; and that the reason for separation was 
misconduct-drug abuse.  His re-enlistment Code was RE-3.  

Laboratory tests in October 1991 revealed that the hepatitis 
B core antibody and the anti-HCV (hepatitis C virus) tests 
were both positive, but that tests for hepatitis A and the 
other tests for hepatitis B were negative.  The 
interpretation was that there was no evidence of acute or 
past hepatitis A, but that the veteran had had acute or past 
hepatitis B.  The veteran underwent additional lab work in 
November 1991.  The results revealed that there was evidence 
of either past hepatitis B or a false positive.  

In December 1991, the veteran was referred to a Dr. Hopkins 
because of abnormal liver function tests.  He was noted to be 
asymptomatic as to his elevated liver function tests.  He 
denied ever having had symptoms of liver disease or jaundice.  
The veteran reported that he did not use needles and that he 
did not recall ever having had a blood transfusion.  He 
admitted that he had drunk quite heavily in the past.  He 
also indicated that he had spent one year in the Far East in 
the early 1980s during his active service.  It was reported 
that he had no tattoos, that he had been in a steady 
heterosexual relationship over the last few years, that no 
one in his family was known to have hepatitis, and that his 
history was otherwise unremarkable.  On examination, the 
liver was palpable, but not tender or hard. Dr. Hopkins noted 
that he and the veteran discussed the significance of chronic 
hepatitis C and that the veteran had had exposure to 
hepatitis B.  Dr. Hopkins stated that he also "wonder[ed] if 
[the veteran] might be one of those people who has picked up 
the hepatitis E virus, which is felt to be an epidemic form 
of hepatitis, particularly in the Far East."  

Later in December 1991, the veteran underwent a liver biopsy 
performed by Dr. Hopkins.  A hospital form indicates a 
history of present illness as increased liver enzymes for 
more than six months and "Hx hepatitis 7-8 yrs ago."  The 
preoperative diagnosis was rule out chronic active hepatitis; 
the microscopic diagnosis, after the biopsy, was chronic 
hepatitis, but not chronic active hepatitis.  Specifically, 
it was noted that the findings were consistent with chronic, 
persistent hepatitis.  In January 1992, it was noted that the 
biopsy did not reveal any bridging necrosis or significant 
fibrosis, but that any significant bump in his liver 
functioning tests or other symptomatology might signal a 
crossover to a more active hepatitis.

Private medical records from the Salem clinic reflect that 
the veteran was seen there on several occasions in 1995, 
usually by A. Hilton, R.N.  Those records note that the 
veteran has a history of hepatitis C.  

The veteran underwent a VA examination in March 1997.  He 
reported that while he and his spouse were stationed in South 
Korea in 1981, his wife had a blood transfusion and she 
contracted hepatitis C.  He also stated that in 1990, he had 
blood tests and also was found to have hepatitis C.  He 
denied the use of drugs, any transfusions, and ever having 
had symptoms of hepatitis.  His physical examination was 
noted to be entirely normal.  Laboratory results were 
positive for hepatitis C, but were negative for hepatitis B 
surface antigen (HBsAg), HAVAB, hepatitis B core antibody 
(HBcAb), and HBs antibody (HbsAb).  The diagnosis was 
asymptomatic hepatitis C, with normal lab findings.  

In a June 1997 statement, the veteran reported that he and 
his wife, who was also on active duty, were stationed in 
South Korea from 1982 to 1983; that while they were there and 
his wife was pregnant, she was required as part of training 
to enter a gas chamber where she was exposed to a toxic 
substance; and that thereafter she experienced episodes of 
bleeding and had to be med-evac'd to Seoul.  She eventually 
lost the baby.  The veteran further stated that "we had 
believed we contracted it (my wife and I) during that time.  
He reported that they divorced when they returned to the 
United States and got out of the Army, stating "This whole 
thing had caused us to get a divorce and we both left the 
Army over it.  

In a September 1997 statement, the veteran recounted his 
former wife's gas chamber incident, stating that when she was 
treated in Seoul for bleeding "I think they gave her 
blood...."  He went on to state that after returning to Fort 
Hood his wife found out she had hepatitis non-A non-B when 
she tried to donate blood.  He stated that he never felt weak 
except for a time after arriving at Fort Hood in 1983, and 
that after that he never had any symptoms until the last 
year, when he started getting very tired and weak.  He 
indicated that he and his wife had been divorced since 1986 
and that she was living in New Jersey.  

The veteran stated in his October 1997 notice of disagreement 
that, when his wife was treated in Seoul for bleeding, she 
was given blood products and that he and his wife never took 
IV drugs or snorted drugs.  He stated that when his former 
wife learned that she had hepatitis C, which was while they 
were still in the Army or shortly after, she was told the 
veteran also "probably had it," but that he did nothing 
until 1991 when he had abdominal cramps and underwent a 
biopsy.  He related that the doctor asked whether he had been 
in Asia and told him that that's where the strain comes from 
and that it can be found at epidemic levels in Asia. 

In his December 1997 VA Form 9, the veteran again related 
that, while in Korea,  his former wife had been treated for 
bleeding while pregnant and given blood, that she tested 
positive for hepatitis after they returned to the United 
States, and that she must have given him hepatitis C.  The 
veteran stated that on returning to Fort Hood from South 
Korea he had an illness (with tiredness, weakness, nausea, 
vomiting and fever) which he believes was misdiagnosed as the 
flu and was the initial manifestation of hepatitis C and that 
symptoms of hepatitis mentioned in materials from the 
American Liver Foundation match the symptoms shown in his 
service medical records from 1973 to 1984.  The veteran also 
indicated that the doctor who performed the liver biopsy said 
that the veteran probably got hepatitis C from being in South 
Korea.   He further stated that after service he never 
received an injection of any sort, did not get any tattoos or 
body piercing, and did not use nasal ingested drugs.  The 
veteran also stated, when his liver biopsy was done, the 
doctor told him that he had performed many biopsies on people 
who had been in Asia and "'all of them got it over there.'"  
Additionally, the veteran related that a Dr. Hilton said that 
several veterans she was treating got hepatitis in Asia and 
that hepatitis was at epidemic levels in Asia.  

With his VA Form 9 the veteran enclosed medical literature 
about hepatitis C.  In part, the literature indicates that 
1/3 or more cases of hepatitis result from unknown causes and 
that definite causes of hepatitis C are needle stick 
injuries, IV drug use, transfusions, hemodialysis and body 
piercing/tattooing with contaminated needles.  Transmission 
by sexual activity was noted to be rarely.  Transmission 
between family members, orally, and through anal/oral sex 
were list as suspected modes of transmission.  The literature 
also indicates that people with chronic hepatitis B or C 
generally experience mild symptoms, primarily fatigue, at 
first.

In a March 1998 letter to the RO the veteran stated that he 
worked in the nuclear, biological and chemical defense field 
so he was not exactly a layperson and was well aware of 
symptoms and diseases.  He stated that the symptoms of 
hepatitis were the same that he tried to show in his medical 
records. 


Legal Criteria

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist him in developing facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order for a claim to be well grounded, there must be 
competent evidence of the following: A current disability, in 
the form of a medical diagnosis; incurrence or aggravation of 
a disease or injury in service, in the form of lay or medical 
evidence; and a nexus between the in-service aggravation or 
injury or disease and the current disability, in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at that time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Also, evidence, which is simply 
information recorded by a medical examiner and not enhanced 
by any additional medical comment by that physician, is not 
"competent medical evidence" for purposes of Grottveit.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Furthermore, 
a layperson's account of what a physician said is also not 
competent medical evidence for purposes of Grottveit.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In addition, a medical treatise can be competent evidence of 
a medical nexus between an in-service injury or disease and a 
current disability for purposes of Grottveit if the treatise 
discusses a relationship with a degree of certainty such 
that, under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than an 
unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. 
App. 509 (1998).  Furthermore, medical opinions that are 
speculative do not render a claim well grounded.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).





Analysis

The veteran's service medical records do not contain a 
finding of any kind of hepatitis, and on separation 
examination from the second period of service his all 
relevant findings were normal.  Hepatitis C was not diagnosed 
until October 1991, seven years after the veteran's 
separation from his last period of active service.  His 
service medical records also do not reflect complaints of 
fatigue although they do document multiple episodes of 
gastrointestinal symptoms such as nausea, vomiting and 
diarrhea, generally diagnosed as viral syndrome, and some 
respiratory system complaints.  If, as he argues, he became 
infected with hepatitis from 1982 to 1983 while stationed in 
Korea, any illnesses prior to that time could not be cited as 
evidence of hepatitis.  

The Board has reviewed the veteran's multiple statements.  
Although he has repeatedly indicated that various medical 
care providers have linked his hepatitis to having been 
stationed in Asia, there is nothing in his actual medical 
records supporting that allegation.  Contained in the file 
are the treatment records from the employer of Ms. Hilton, 
who is a registered nurse and not a doctor as the veteran has 
stated, and the treatment records from Dr. Hopkins, who 
performed the liver biopsy.  These records do not contain 
competent medical evidence or opinion that relates the 
veteran's hepatitis C to active service.  While a record 
prepared by Dr. Hopkins in December 1991 notes that the 
veteran spent a year in the Far East in the 1980s, the only 
possible link between hepatitis and the Far East was Dr. 
Hopkins' comment that he wondered if the veteran "might be 
one of these people who has picked up the hepatitis E virus 
which is felt to be an epidemic form of hepatitis, 
particularly from the Far East."  However, the veteran is 
not shown by medical evidence to have hepatitis E and there 
is no medical evidence or opinion of record linking hepatitis 
C to service in Asia.  Of interest is the complete absence in 
the private medical records of any mention of the veteran's 
former wife having hepatitis C, even though Dr. Hopkins noted 
the veteran's tour of duty in Asia, where his wife allegedly 
became infected.  Also of note is that, in reporting history 
to Dr. Hopkins, the veteran indicated that no one in his 
family was known to have hepatitis.  While by 1991 his ex-
wife was no longer "family," she would have been a likely 
person to mention in providing relevant historical 
information to a treating physician.  In regard to what the 
veteran claims to have been told by doctors, such is not the 
equivalent of medical evidence.  See Robinette, 8 Vet. App. 
at 77.  Incidentally, even if the veteran does have hepatitis 
B, Dr. Hopkins did not relate that type of hepatitis to 
active service, including service in the Far East.  The Board 
has reviewed the December 1991 operation report, in which a 
history of hepatitis for seven to eight years is noted.  That 
notation is simply information recorded by a medical 
examiner, without any additional medical comment and does not 
constitute a medical opinion as to the onset of hepatitis.  
See LeShore, 8 Vet. App. at 409.  

Evidence, including the veteran's statements, must generally 
be accepted as credible for the purpose of determining 
whether the claim is well grounded.  However, such statements 
must be within the competence of the author and must not be 
inherently incredible.  The veteran's statements regarding 
his tour of duty in Korea have been carefully considered.  
While on several occasions he related the gas chamber 
incident and subsequent loss of the baby, he did not state at 
first that his former wife had had received blood or blood 
products; however, in his second statement he indicated that 
he thought she had been given blood.  A month later he stated 
that she had been given blood products.  Since it is not 
alleged or shown that the veteran observed his former wife 
being transfused, the Board finds his statement regarding any 
blood or blood products to be beyond his competence.  In 
addition, his contention about how he was infected with 
hepatitis C is not competent evidence for purposes of well 
grounding this claim.  While he is competent to report his 
symptoms, his opinion is not competent evidence of the 
etiology of his current hepatitis C, despite his military 
occupational specialty as will be discussed below. Espiritu, 
2 Vet. App. at 494-95.  The Board further notes that although 
the veteran's June 1997 statement indicates that he and his 
wife left the Army as a result of the loss of their baby, his 
DD Form 214 states that he was discharged due to misconduct-
drug abuse.  

The documents from the American Liver Foundation also do not 
well ground the claim since they do not address the facts of 
the veteran's case.  Those documents do not mention a 
relationship between hepatitis C and Asia; they state that 
most infected people have no recognizable signs or symptoms 
although some experience flu-like symptoms, fever, weakness, 
tiredness as well as abdominal pain; they report that one 
third of the cases are from unknown sources; and they 
indicate that the likely methods of transmission are 
activities that the veteran has denied, while also indicating 
that persons in close household contact with an infected 
person are also at higher risk of being infected.  This 
evidence is too general to provide a link between the 
veteran's hepatitis C and service.  See Wallin, 11 Vet. App. 
at 514.  

The Board notes the veteran's contention, in essence, that 
because of his military specialty he is not a layperson and 
can provide medical evidence.  His DD Form 214 for his second 
period of service shows that he attended a ten week chemical 
operations specialist course and that his primary military 
occupational specialty for much of his service was nuclear, 
biological and chemical specialist.  There is nothing in the 
file indicating that because of his military specialty the 
veteran was trained in diagnosing diseases such as hepatitis.  
In summary, there is no competent evidence of record showing 
that the veteran had hepatitis C during active service or 
that his hepatitis C is otherwise related to his military 
service.  Accordingly, his claim is not well grounded.  See 
Caluza, 7 Vet. App. at 506.

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well grounded.  To the extent that medical 
records pertaining to the veteran's former wife may show that 
she developed hepatitis C during service and may contain an 
opinion as to her infecting the veteran, the veteran is 
advised that he should try to locate his ex-wife and obtain a 
copy of her service medical records from her or obtain her 
authorization for the release of her records and submit same 
to the RO since such would possibly well ground the claim.  





ORDER

Service connection for hepatitis C is denied.






		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

